PER CURIAM'.
The petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j), is hereby granted. The cause is remanded to the trial court with directions to treat this court’s mandate as the notice of appeal from the judgment and sentence rendered on March 10, 1999, in Clay County case number 98-697-CF. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
JOANOS, MINER and ALLEN, JJ., concur.